Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1 and 10 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
4.	 Regarding Claims 1 and 10 it is unclear what is meant by the statement “and the first and second time information indicating that a delay, if present, between the first and
second broadcast packets are to be compensated".  It is not clear how the how the time information can both represent a time sent from a sending point, delay, and if present to be compensated. How is the receiving apparatus determining “is to be compensated” using the first- and second-time information?  For examination on the merits the clam will be interpreted as best understood.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jalloul (US Patent Application Publication 2017/0064655) in view of NG (US Patent Application Publication 2018/0213270).

Regarding claims 1 and 10 Jalloul disclose receiving apparatus/method comprising (see fig. 2; [0046] baseband modem 202 of STA 110)

receive a plurality of broadcast packets respectively wirelessly transmitted via a plurality of transmission paths, the received plurality of broadcast packets including a first broadcast and a second broadcast packet (see fig. 2; [0046]-[0048], baseband modem 202 receives data from antenna 216 (first sending point) via WWAN receive chain (first path) and from antenna 210 (second sending point) via the WLAN receive chain (second path)), 
the first and second broadcast packets, and the first and second time information indicating that a delay, if present, between the first and second broadcast packets is to be compensated (see fig. 2; [0045-48] latency introduced by the digital components of the WWAN RFIC 206, WLAN signals received through the WWAN RFIC 206 are time-delayed with respect to corresponding WLAN signals received through the WLAN RFIC 204. the shared oscillator 208 provides a master clock signal that is used by both the WLAN analog front end 212 and the WWAN analog front end 218.)
the first broadcast packet being received by the receiving apparatus after the second broadcast packet (see fig. 2; [0048], [0062], data from WWAN received after data from WLAN is received); 
determine a time difference between a time at which the first broadcast packet is received and a time at which the second broadcast packet is received (see fig. 2; [0048], [0062] time difference between the WWAN path and WLAN path is determined); and 
compensate the delay between the first packet and the second packet by delaying processing of the second packet based on the time difference (see fig. 2; 0048], [0068] using a buffer, WLAN processing is delayed for time alignment)
Jalloul fail to specifically point out the first and second broadcast packets being associated with a same physical laver pipe (PLP), ; the first broadcast packet containing a first time information indicating a first time at which the first broadcast packet is sent from a first sending point and the second broadcast packet containing a second time information indicating a second time at which the second broadcast packet is sent from a second sending point  as claimed.
NG teaches the first and second broadcast packets being associated with a same physical laver pipe (PLP) ( see fig. 3, see [0042] BBFrame_A and BBFrame_B. Baseband frames may form a physical layer pipe (PLP). In one example, a PLP may generally refer to a logical structure including all or portions of a data stream)
NG teaches the first broadcast packet containing a first time information indicating a first time at which the first broadcast packet is sent from a first sending point and the second broadcast packet containing a second time information indicating a second time at which the second broadcast packet is sent from a second sending point( see [0027] Network layer packets may signal time information, for example, timestamp values may be included in a network packet header (e.g., MMT packets include a timestamp value in packet headers). Time information at the network layer may be used for calculating jitter associated with a communications network, and the like)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claim 2 Jalloul in view of NG discloses everything as applied above (see claim 1). 
Jalloul fail to specifically point out wherein each of the first and second time information is specified according to an absolute time protocol and is indicative of an absolute time at which each of the first and second broadcast packets was sent from each of the respective first and second sending points as claimed.
NG teaches wherein each of the first and second time information is specified according to an absolute time protocol and is indicative of an absolute time at which each of the first and second broadcast packets was sent from each of the respective first and second sending points (see [0022]  Coordinated Universal Time (UTC), and provide a value of the amount of time since this epoch. Precision Time Protocol (PTP) provides an 80-bit (i.e., 42-bit seconds representation (secondsField) and a 32-bit nanosecond representation (nanosecondsField)) representation of the number of seconds and nanoseconds since the epoch of 00:00:00 1/1/1970 UTC.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).

Regarding Claims 3 and 17 Jalloul in view of NG discloses everything as applied above (see claims 1 and 10). 
Jalloul fail to specifically point wherein the plurality of transmission paths are includes a plurality of broadcasting transmission paths in a plurality of frequency bands subject to channel bonding as claimed.
NG teaches wherein the plurality of transmission paths are includes a plurality of broadcasting transmission paths in a plurality of frequency bands subject to channel bonding (see fig. 3, see [0040] Service distribution engine 200 may be configured to receive data and output a signal representing that data for distribution over a communication network, e.g., television service network 104. For example, service distribution engine 200 may be configured to receive one or more data streams and output a signal that may be transmitted using a single RF band (e.g., a 6 MHz channel, an 8 MHz channel, etc.) or a bonded channel (e.g., two separate 6 MHz channels).)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claim 4 Jalloul in view of NG discloses everything as applied above (see claim 1). 
Jalloul fail to specifically point wherein the first and second broadcast packets are broadcast in different  frequency bands as claimed.
NG teaches wherein the first and second broadcast packets are broadcast in different  frequency bands ( see fig. 3, see [0040] Service distribution engine 200 may be configured to receive data and output a signal representing that data for distribution over a communication network, e.g., television service network 104. For example, service distribution engine 200 may be configured to receive one or more data streams and output a signal that may be transmitted using a single RF band (e.g., a 6 MHz channel, an 8 MHz channel, etc.) or a bonded channel (e.g., two separate 6 MHz channels).)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claim 5 Jalloul in view of NG discloses everything as applied above (see claim 1). 
Jalloul teaches  compensating delay includes compensating at least a propagation delay between the first sending point from which the first broadcast packet is sent and a receiving point at which the first broadcast packet is received by the receiving apparatus, or between the second sending point from which the second broadcast packet is sent and the receiving point at which the second broadcast packet is received by the receiving apparatus ( see see fig. 2; 0048], [0068] using a buffer, WLAN processing is delayed for time alignment) .
Regarding Claim 6 Jalloul in view of NG discloses everything as applied above (see claim 1). 
Jalloul teaches  wherein compensating the delay includes compensating a shift in sending timing between the first and the second sending points (see fig. 2; [0048], [0068] using a buffer, WLAN processing is delayed for time alignment includes shifting.)
Regarding Claim 7 Jalloul in view of NG discloses everything as applied above (see claim 1). 
Jalloul teaches  wherein compensating the delay includes compensating at least a signal delay caused by one of a parameter of a physical layer for transmitting the first or second broadcast packet and or an installation of the receiving apparatus (see fig. 2; [0048], [0068] using a buffer, WLAN processing is delayed for time alignment includes signal delay)
Regarding Claims 8 and 12 Jalloul in view of NG discloses everything as applied above (see claim 1 and 10). 
Jalloul teaches  wherein each of the plurality of broadcast packets is at least a portion of a physical layer frame of a broadcast signal  (see fig. 2; [0046]-[0048], baseband modem 202 receives data from antenna 216 (first sending point) via WWAN receive chain (first path) and from antenna 210 (second sending point) via the WLAN receive chain (second path) communication paths),
Regarding Claims 9 and 16 Jalloul in view of NG discloses everything as applied above (see claims 1 and 10) . 
Jalloul teaches  wherein the first and second time information is the same ( see fig. 2; [0046] data processed based on a single oscillator XO 208 and WLAN PHY layer 239),
Regarding Claim 11 Jalloul in view of NG discloses everything as applied above (see claim 10). 
Jalloul fail to specifically point out wherein each of the first and second time information is specified according to an absolute time protocol and is indicative of an absolute time at which each of the respective first and second broadcast packets was sent from each of the respective first and second sending points as claimed.

 NG teaches wherein each of the first and second time information is specified according to an absolute time protocol and is indicative of an absolute time at which each of the respective first and second broadcast packets was sent from each of the respective first and second sending points, (see [0022]  Coordinated Universal Time (UTC), and provide a value of the amount of time since this epoch. Precision Time Protocol (PTP) provides an 80-bit (i.e., 42-bit seconds representation (secondsField) and a 32-bit nanosecond representation (nanosecondsField)) representation of the number of seconds and nanoseconds since the epoch of 00:00:00 1/1/1970 UTC.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claims 13 and 18 Jalloul in view of NG discloses everything as applied above (see claim 1 and 10). 
Jalloul fail to specifically point wherein each of the first and second broadcast packets includes a preamble,  the first time information is included in the preamble of the first broadcast packet and  the second time information is included in the preamble of the second broadcast packet as claimed.
NG teaches wherein each of the first and second broadcast packets includes a preamble,  the first time information is included in the preamble of the first broadcast packet and  the second time information is included in the preamble of the second broadcast packet (see [0027-29] timestamp values may be included in a network packet header (e.g., MMT packets include a timestamp value in packet headers. With respect to ATSC 3.0, it has been proposed to include the 80-bit PTP time value, described above, in the preamble of physical layer frames. The time information is included in preamble)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claims 14 and 15 Jalloul in view of NG discloses everything as applied above (see claims 2 and 11). 
Jalloul fail to specifically point wherein the absolute time protocol is a Precision Time Protocol (PTP) or a Network Time Protocol (NTP) as claimed.
NG teaches wherein the absolute time protocol is a Precision Time Protocol (PTP) or a Network Time Protocol (NTP) (see[0028]  With respect to ATSC 3.0, it has been proposed to include the 80-bit PTP time value, described above, in the preamble of physical layer frames.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claim 19 Jalloul in view of NG discloses everything as applied above (see claim 1).
Jalloul fail to specifically point wherein: each of the first and second broadcast packets includes one or more baseband packets each of the baseband packets includes counter information indicative of a sequence of the baseband packets; and the circuitry is configured to process the baseband packets in accordance with the sequence as claimed.

NG teaches wherein: each of the first and second broadcast packets includes one or more baseband packets each of the baseband packets includes counter information indicative of a sequence of the baseband packets; and the circuitry is configured to process the baseband packets in accordance with the sequence (see fig. 3, see [0042-45] a PLP may generally refer to a logical structure including all or portions of a data stream. In some examples, a PLP may be described as a logical channel carried within one or multiple data slices. including data corresponding to multimedia content and define a PLP which includes sequence information)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Regarding Claim 20 Jalloul in view of NG discloses everything as applied above (see claim 3).
Jalloul fail to specifically point wherein the channel bonding includes cell exchange as claimed. 
wherein the channel bonding includes cell exchange (see fig. 3, see [0040] Service distribution engine 200 may be configured to receive data and output a signal representing that data for distribution over a communication network ( cell exchange), e.g., television service network 104. For example, service distribution engine 200 may be configured to receive one or more data streams and output a signal that may be transmitted using a single RF band (e.g., a 6 MHz channel, an 8 MHz channel, etc.) or a bonded channel (e.g., two separate 6 MHz channels).)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Jalloul invention with NG invention because NG invention provide Time information at the network layer may be used for calculating jitter associated with a communications network, and the like, and thus can be used to manage buffers, and the like, to ensure smooth rendering of digital media content (see NG [0027]).
Response to Arguments
7.	Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
In the remarks on pg. 8 of the amendment, the applicant contends that Jalloul in view of NG does not teach or suggest “the first broadcast packet containing a first time information indicating a first time at which the first broadcast packet is sent from a first sending point and the second broadcast packet containing a second time information indicating a second time at which the second broadcast packet is sent from a second sending point, and the first and second time information indicating that a delay, if present, between the first and second broadcast packets is to be compensated”
Examiner respectfully disagrees Jalloul in view of NG teaches in fig. 2, clock ; [0045-48] latency introduced by the digital components of the WWAN RFIC 206, WLAN signals received through the WWAN RFIC 206 are time-delayed with respect to corresponding WLAN signals received through the WLAN RFIC 204. The shared oscillator 208 provides a master clock signal that is used by both the WLAN analog front end 212 and the WWAN analog front end 218. This is used to compute a time difference for time alignment.  NG shows in [0027] timestamp values may be included in a network packet header. Therefore, claim limitations are not Patentable distinct. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/             Examiner, Art Unit 2478                                                                                                                                                                                           December 14, 2022


/KODZOVI ACOLATSE/             Primary Examiner, Art Unit 2478